Lumpkin, J.
The evidence introduced on the hearing of an application for an injunction to restrain the collection of an execution issued against the plaintiff, for local taxes for a school district in Clinch county, was sufficient to authorize the presiding judge, for the purpose of the interlocutory hearing, to find that Clinch county had never been lawfully laid off into school districts before the election was held, and that the plaintiff was not estopped by laches from prosecuting her equitable petition to enjoin the collection of the tax execution by levy upon her property. Accordingly there was no abuse of discretion in granting the interlocutory injunction. Lansdell v. King, 134 Ga. 536 (68 S. E. 102) ; Brown v. Hawkins, 139 Ga. 697 (77 S. E. 1123).
(a) There is no merit in the assignment of error upon the allowance of the amendment to the petition.
(b) The case is not controlled by the decisions in Irvin v. Gregory, 86 Ga. 605 (13 S. E. 120), and Dobbs v. Hardin, 137 Ga. 192 (73 S. E. 582). The facts involved in those cases and in that' now under consideration are different; and in each of those cases, under the facts presented, the presiding judge denied an injunction, and his judgment 'in so doing was affirmed.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.